Citation Nr: 1039597	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin condition 
claimed as a wart condition, to include as secondary to hepatitis 
C.

3.  Entitlement to service connection for a kidney condition, to 
include as secondary to hepatitis C.

4.  Entitlement to service connection for a prostate condition, 
to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the Veteran's claims of entitlement to service connection 
for hepatitis C virus (HCV) and for a skin condition claimed as a 
wart condition, a kidney condition, and a prostate condition, to 
include as secondary to HCV.

In March 2010, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  


FINDINGS OF FACT

1.  The probative medical evidence of record indicates the 
Veteran's HCV was not caused by or related to his military 
service.

2.  The Veteran's skin, prostate, or kidney condition is not 
attributable to his military service -including as secondary to a 
service-connected disability.






CONCLUSIONS OF LAW

1.  The Veteran's HCV was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The Veteran's skin condition was not incurred in or 
aggravated by his military service and is not proximately due to, 
the result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

3.  The Veteran's kidney condition was not incurred in or 
aggravated by his military service and is not proximately due to, 
the result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

4.  The Veteran's prostate condition was not incurred in or 
aggravated by his military service and is not proximately due to, 
the result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the notice and 
duty to assist requirements.  38 U.S.C.A. § 5100, et seq. (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Letters dated in August, September, October, and 
December 2007 advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  
See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that those letters also apprised 
the Veteran both of the disability rating and downstream 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  The RO issued those notice 
letters prior to initially adjudicating his claim in February 
2008, the preferred sequence, so the Board finds no timing error 
in the provision of the notice.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As for the duty to assist, the Board sees that no medical 
examination has been conducted or medical opinion obtained with 
respect to the Veteran's claims for service connection for his 
claimed skin, kidney, and prostate conditions.  However, the 
Board finds that the evidence, which reveals that he did not have 
any of these disorders during service and does not have it as a 
consequence of his service, warrants concluding that a remand for 
an examination and opinion is not necessary to decide any of 
these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant any of these claims, and in fact 
provide evidence against them, the Board finds no grounds for 
requesting VA examinations and medical nexus opinions.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met with respect to the Veteran's claims for skin, kidney, or 
prostate conditions.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of each of 
these claims hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of a 
relevant in-service disease or injury with respect to any of 
these claims, referral of these claims to obtain examinations 
and/or opinions as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician in 
the role of a fact finder.  This is the Board's responsibility.  
In other words, any medical opinion which provided a nexus 
between any of these claimed conditions and the Veteran's 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  But, here, referral of this case for examinations or 
obtainment of medical opinions with respect to the Veteran's 
skin, kidney, and prostate claims under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  The 
Veteran's unsubstantiated lay allegations, alone, of a link 
between these conditions and his military service - both 
directly and secondarily, is insufficient reason or justification 
to schedule him for a VA compensation examination for a medical 
nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).

And so, with respect to the duty to assist, the RO obtained the 
Veteran's service treatment records service, service personnel 
records, private treatment records, and VA treatment records -
including the report of his April 2010 VA Compensation and 
Pension Examination (C&P Exam) assessing the etiology of his HCV.  
Hence, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A

The Board is also satisfied there was substantial compliance with 
the March 2010 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's HCV Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of the Veteran's April 
2010 VA C&P Exam confirms he has HCV.  Consequently, the 
determinative issue is whether his HCV is somehow attributable to 
his military service or, instead, the result of other unrelated 
factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this purported relationship between this claimed 
condition and his military service, the Veteran alleges his HCV 
is attributable to either in-service vaccinations or, in the 
alternative, to exposure to chemicals used for water 
purification.  See his March 2008 notice of disagreement (NOD) 
and his December 2008 VA Form 9.  Although, as a layman, he is 
competent to provide evidence of matters capable of his 
observation -including his having been given vaccinations and 
working with water purification chemicals, his lay testimony 
concerning this must be both competent and credible to ultimately 
have probative value.  See 38 C.F.R. § 3.159(a)(2); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (indicating competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
ultimate probative value of evidence).  But even still, as a 
layman, he is generally not competent to provide evidence of 
matters requiring medical knowledge and training -such as linking 
his currently diagnosed HCV to his asserted in-service 
vaccinations or exposure to water purification chemicals.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board notes at the outset that the Veteran's service 
treatment records show he was found to have elevated liver 
function tests in November 1975.  However, a December 1975 
service treatment record attributes this condition to his history 
of intravenous (IV) drug use prior to his military service, as 
does a February 1976 service treatment note also indicating that 
his liver function tests were at that time back to normal.

Nevertheless, in March 2010, the Board remanded the Veteran's 
claim to obtain a medical opinion as to the etiology of his HCV.  
The April 2010 report of that examination indicates the Veteran's 
HCV was not caused by or a result of his military service.  In 
coming to this conclusion, the examiner noted that a review of 
his service treatment records show that he had a history of 
intravenous (IV) drug abuse prior to service and his VA medical 
records show he had IV drug abuse after service.  The examiner 
also provided that a review of the medical literature relating to 
the epidemiology of HCV indicates it is not transmitted by 
vaccination or exposure to chemicals used for water purification.  
She further referenced a VA study examining the risk factors for 
HCV infection in a large sample of Veterans and its failing to 
find an association of HCV to military-related exposures such as 
air gun injections.  She further provided that while air gun 
injection remains a theoretical possibility for transmission, 
there is no sound scientific data showing evidence of an actual 
association and cites another VA document supporting this 
conclusion.  The exam report also includes a supplemental 
statement by a physician, Dr. R., indicating that while air gun 
inoculations have not been a proven route of hepatitis C 
transmission, they may be considered a potential risk on a case 
by case basis.  Nevertheless, the examiner provided a negative 
opinion as to a relationship specifically between the Veteran's 
currently diagnosed HCV and his military service.

The VA examiner's opinion is well-reasoned and based on an 
objective clinical evaluation of the Veteran and his specific 
circumstances.  Hence, the opinion has the proper factual 
foundation and predicate and, thus, is entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  There is also no 
equally probative medical opinion in the file refuting this 
VA examiner's unfavorable conclusion.  Therefore, the Board must 
find the probative, i.e., competent and credible, medical 
evidence of record indicates the Veteran's HCV is not caused by 
or related to his military service.  And although the Board is 
sympathetic to the Veteran's claim, in the absence of competent 
medical evidence linking his HCV to his military service, the 
preponderance of the evidence is against his claim.  This, 
in turn, means there is no reasonable doubt to resolve in his 
favor and that his claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



The Veteran's Skin, Kidney, and Prostate Condition Claims

The Veteran's VA treatment records show that he has been treated 
for skin, kidney, and prostate conditions.  So there is competent 
evidence he has these claimed disabilities.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the determinative issue is whether any of these 
disorders is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

When originally filing his claim in July 2007, the Veteran 
alleged each of these disorders was secondary to an "abdomen 
illness condition," that he has since clarified to be HCV.  
However, the Veteran's HCV has not been service connected, i.e., 
not been determined to be related to or a consequence of his 
military service.  So even assuming for the sake of argument any 
of these conditions is secondary to his HCV, this precludes 
linking that condition to his military service in this secondary 
fashion because the underlying condition causing the condition, 
itself, has not been linked to his military service.  
Furthermore, there is no indication any of these conditions is 
related to any other service-connected disability.  So the 
probative evidence of record does not indicate any of these 
conditions is secondary to or caused by a primary service-
connected disability.  Consequently, he is not entitled to 
service connection for any of these conditions on a secondary 
basis.   See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).

However, the Veteran has proposed alternative theories of 
entitlement to service connection with respect to these 
conditions and so the Board must consider them as well.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. 
Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).

With respect to his claimed skin and prostate conditions, the 
Veteran has alternatively attributed his development of these 
conditions to his in-service exposure to water purification 
chemicals.  See his December 2008 Form 9. 

The Veteran's service treatment records do not document any in-
service incurrence of relevant skin or prostate symptoms.  This 
is probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

Furthermore, when originally filing his claims for these 
disorders in July 2007, the Veteran stated that these conditions 
both began in January 1976 -so during his period of military 
service.  However, during his February 1976 reenlistment exam, he 
reported no history of skin disease or any history relevant to a 
prostate condition.  During his January 1981 exam, however, he 
reported a history of skin disease, but the exam report indicates 
that upon clinical examination, there was no skin disorder noted.  
The January 1981 exam report is silent as to any reported or 
observed prostate symptoms.  The Board finds these contradictory 
statements diminish the probative value of his statements - 
particularly with respect to the onset of his skin and prostate 
conditions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected and 
even impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).  

Furthermore, the fact that the first competent medical evidence 
of record with respect to these conditions is a July 1994 
operative report -so over 13 years after his period of active 
service, regarding the draining of an abscessed sebaceous cyst 
and January 2008 VA progress notes -so approximately 27 years 
after his period of active service, discussing prostate symptoms 
and treatment is further probative evidence against these claims.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).

And, finally, with respect to his claimed kidney condition, the 
Veteran has proposed that this condition is, alternatively, 
secondary to his prostate condition.  See his December 2008 VA 
Form 9.  However, his prostate condition has not been service 
connected.  So even assuming for the sake of argument this 
condition is secondary to his prostate condition, this precludes 
linking that condition to his military service in this secondary 
fashion because the underlying condition causing the condition, 
itself, has not been linked to his military service.  
Furthermore, there is no indication this condition is related to 
any other service-connected disability.  So the probative 
evidence of record does not indicate this condition is secondary 
to or caused by a primary service-connected disability.  
Consequently, he is not entitled to service connection for a 
kidney condition on this secondary basis.   See again Wallin v. 
West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 
237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  

And furthermore, the Board notes the Veteran's service treatment 
records are silent as to any complaints or treatment relating to 
relevant kidney symptoms and, while he asserts this condition 
began in January 1976 -so during service, the earliest competent 
medical evidence of record documenting any relevant symptoms 
relating to this claimed condition is contained in his January 
2008 VA progress notes.  Consequently, the Board finds these 
contradictory statements diminish the probative value of the 
Veteran's statements - particularly with respect to the onset of 
his kidney condition, and provide probative evidence against his 
claim.  See again Macarubbo v. Gober, 10 Vet. App. 388 (1997); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

So under the circumstances presented, those being, insufficient 
evidence of any relevant symptoms or diagnoses in service with 
respect to his claimed skin, prostate, and kidney conditions and 
no linkage of any of these current conditions to service, the 
Board must find that the most probative, i.e., competent and 
credible, evidence of record does not indicate either the 
Veteran's skin, prostate, or kidney condition is attributable to 
his military service -including as secondary to a service-
connected disability.  This, in turn, means there is no 
reasonable doubt to resolve in his favor and that these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a skin condition claimed as 
a wart condition, to include as secondary to hepatitis C, is 
denied.

Entitlement to service connection for a kidney condition, to 
include as secondary to hepatitis C, is denied.

Entitlement to service connection for a prostate condition, to 
include as secondary to hepatitis C, is denied.




____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


